PER CURIAM.
In Hewitt v. Avis Rent-A-Car System, Inc., 912 So.2d 682 (Fla. 1st DCA 2005), this court reversed a summary judgment entered in favor of the defendant Avis. In the instant appeal, appellant seeks review of an order granting attorney’s fees to Avis for appellant’s nonacceptance of a proposal of settlement. Appellant has filed a notice that the summary judgment appeal has become final and suggests that the proper disposition of this case is to also *681reverse in the circumstances. This appears to be correct and there has been no timely response by appellee. Accordingly, we reverse the order here on appeal and remand to the trial court for further proceedings.
REVERSED.
BARFIELD, DAVIS and HAWKES, JJ., concur.